DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
This application contains claims directed to the following patentably distinct species: 
Pleas select one specific a catalyst compound represented by Formula (CI) or (CII), one specific activator represented by Formula (AI).
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits.
This application contains claims directed to the following patentably distinct species with different generally substitutions. The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 

There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.           Applicant is advised that a reply to this requirement must include an identification 
During a telephone conversation with Joseph E. Wrkich on 03/07/2022, a provisional election was made without traverse to the species of a Group 15 catalyst of formula (CI), Catalyst 2 having the structure as shown below:

    PNG
    media_image1.png
    212
    390
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    331
    359
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    131
    108
    media_image3.png
    Greyscale

Claims 1-6, 13 and 15-20 read on the elected Group and species. Claims 7-12 and 14 are withdrawn from consideration as non-elected species.
Affirmation of this election must be made by applicant in replying to this Office action. Claims 7-12 and 14 are withdrawn from further consideration by the examiner, 37 CFR 1.142 (b), as being drawn to non-elected inventions.
Improper Markush Grouping Rejection
Claims 1-6, 13 and 15-20 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 712-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do 
The instant claimed compound having the formula with many independently varying elements R1-7, X, L, Z, Q, Y, E and metal.
The recited Markush group so disparate chemically as not to be members of a recognized chemical class of compounds, but, in fact represent a of class of metal complexes containing having the many independently varying elements R1-7, X, L, Z, Q, Y, E and metal. There is no any single structural similarity. The bridge group with different donor group behaves in the different manner for use as complexing with metal.
In response to this rejection, applicants should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claim(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. 
This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).
Claim Objections
Claims 1-6, 13 and 15-20 are objected to because of the following informalities:  the preamble is recited the term “catalyst system”. Normally the term “system” is used for apparatus. The Examiner suggests deleting the word “system”.
Regarding claims 15-16, the parentheses around the words should be removed.
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 13 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, does not reasonably provide enablement for the compounds having the complex formula recited in the claims 1-6, 13 and 15-20.  The embodiments of the specification do not contain example explicitly covering the full scope of the claim language. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a catalyst for olefins polymerization. Precise of the broadly claimed metal complexes are still needed to further investigated and proofed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). These include: (1) breadth of the claims; (2) nature of the invention; (3) state of the prior art; (4) amount of direction provided by the inventor; (5) the level of predictability in the art; (6) the existence of working examples; (7) quantity of experimentation needed to make or use the invention based on the content of the disclosure; and (8) relative skill in the art. 
All of the factors have been considered with regard to the claim, with the most relevant factors discussed below: 
(1) The breadth of claims: the claim is drawn to a metal complex with many independently varying elements R1-7, X, L, Z, Q, Y, E and metal. Little is known about the nature of the metal complex (i.e., any spectroscopy methods of NMR, X-ray crystallography to determine the claimed compounds). It renders the scope of the claims wide. 
(2) The nature of the invention, (3) the state of the prior art, (4) the level of one of ordinary skill; (5) the level of predictability in the art, (8) relative skill in the art.: the nature of the invention is a composition comprising a compound. The state of the prior art with respect to this particular claimed embodiment is that there is a dearth of guidance available to one of ordinary skill for making up for the deficiencies of the disclosure. The level of skill in the art is high. Due to the unpredictability in the art of 
(6) The existence of working examples and (7) the quantity of experimentation needed to make or use the invention based on the content of the disclosure: The guidance and working examples provided in the specification is limited. Applicants fail provide any structure corresponding to the claimed formula, and absence of working examples of formula compounds. One of ordinary skill in the art would not know what kind of the compound is produced according these examples and clearly not be relying on the teachings of the specification or the state of the art. 
No conceivable reaction schemes involving reaction strategies for the preparation of such compounds are provided. Thus, it would require undue experimentations on the part of one or ordinary skill in the art.
The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion reached by weighing all the above noted factual considerations. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404. These factual considerations are discussed more fully in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In reBrandstadter, 484 F.2d 1395, 1406-07, 179 USPQ 286, 294 (CCPA 1973). The evidence provided by applicant need not be conclusive but merely convincing to one skilled in the art. See MPEP 2164/01(a), 2164/04 and 2164/05.
Applicant may submit factual affidavits under 37 CFR 1.132 or cite references to show what one skilled in the art knew at the time of filing the application. A declaration or affidavit is, itself, evidence that must be considered. The weight to give a declaration or affidavit will depend upon the amount of factual evidence the declaration or affidavit contains to support the conclusion of enablement. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991) (“expert’s opinion on the ultimate legal conclusion must be supported by something more than a conclusory statement”); cf. In re Alton, 76 F.3d 1168, 1174, 37 USPQ2d 1578, 1583 (Fed. Cir. 1996) (declarations relating to the written description requirement should have been considered).
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

Applicant should be encouraged to provide any evidence to demonstrate that the disclosure enables the claimed invention. Once that evidence is submitted, it must be weighed with all other evidence according to the standards set forth above so as to reach a determination as to whether the disclosure enables the claimed invention. 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

To overcome a prima facie case of lack of enablement, applicant must demonstrate by argument and/or evidence that the disclosure, as filed, would have 
Appropriated corrections are required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear which formula  of the “R1, R2 and R3” recited in claim 13. For purpose of the examination, they are interpreted of Formula (AI). Appropriate corrections are required.


The Examiner suggested the claims read as “at least one of”. Appropriate corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1-6, 13 and 15-20 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Kao et al. (US 2012/0046428 A1), and further evidenced by Hagerty et al. (US 2008/0045676 A1, entirely incorporated by reference through Kao et al., paragraph [0123]).
Regarding claims 1 and 17-20, Kao et al. teach a catalyst for olefin polymerization comprising Zr complex Catalyst XIV having the structure as shown below ([0111]) and a non-coordinating activator, as evidenced by Hagerty et al.  including tetrakis(perfluorophenyl)borate-N,N-dimethylanilinium (C6F5)4B-PhMe2NH+ ([0112]):

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

As we see above, the catalyst XIV taught by Kao et al. corresponds to the elected and the instant claimed a catalyst compound represented by Formula (CI).
The activator [C6F5]4B-PhMe2NH+ taught by Kao et al./Hagerty et al. corresponds to the instant claimed and applicant’s elected activator represented by Formula (AI) wherein R1 as being phenyl group, R2 and R3 as being methyl groups, E=N, [Mk+Qn]d- as being [C6F5]4B-.
Regarding claims 2-6 and 13, as discussed above, the activator taught by Kao et al./Hagerty et al. contains tetrakis(perfluorophenyl)borate wherein one of R as being phenyl group, two other R groups as being methyl groups, E=N, R4-7 as being C6F5 as the instant claims.
Regarding claims 15-16, since Kao et al./Hagerty et al. teach all of the claimed catalyst composition comprising catalyst compound having the formula (CI) and activator having the formula (AI), the physical properties of the resulting composition 0C stirred 2 hours)  would necessarily follow as set forth in MPEP 2112.01(II).[1] 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YUN QIAN/Primary Examiner, Art Unit 1738                                                                                                                                                                                                        







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).